NOTICE OF ALLOWABILITY
This is the first Office action on the merits based on the 16/618,254 application filed on 11/29/2019 and applicant’s preliminary amendments filed 11/29/2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s preliminary amendments filed 11/29/2019, claims 1-8 were amended.  Claims 1-8, as filed on 11/29/2019, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Claims 1-8, as filed on 11/29/2019, and as amended in accordance with the examiner’s amendment, see below, are allowable.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Mark Atkinson (Registration Number 56,063) on 04/15/2021.


In the abstract of the disclosure, lines 1-2, “relatively sliding” has been replaced with --- sliding relative ---.

In the abstract of the disclosure, line 6, “the rotating speed, the load” has been replaced with --- the different rotating speeds, the different loads ---.

Claim 1 has been deleted and replaced with
--- A bicycle trainer compensation algorithm based on multi-groove belts sliding relative to one another, the bicycle trainer compensation algorithm comprising the following steps:
S1, determining a load interval and a rotating speed range, recording an external driving torque, a rotating speed, a measured torque, and a no-load mechanical loss of each of a plurality of bicycle trainers respectively under conditions of different rotating speeds and different loads;
S2, calculating a difference value between the external driving torque and the measured torque of each of the plurality of bicycle trainers under the conditions as a mechanical loss of a whole machine, and obtaining, for each of the plurality of bicycle trainers, a relationship between the mechanical loss of the whole machine and the different rotating speeds, the different loads, and the no-load mechanical loss;
S3, obtaining a plurality of relationships for the plurality of bicycle trainers as a set comprising the relationship of each of the plurality of bicycle trainers, and fitting the plurality of relationships to obtain an algorithm relation;

S5, verifying whether a compensation accuracy of the compensation algorithm relation is satisfied within an error requirement. ---.

In claim 2, lines 3-4, “the each bicycle trainer” has been replaced with --- each of the plurality of bicycle trainers ---.

In claim 2, line 6, “respectively” has been replaced with --- , respectively ---.

In claim 3, line 5, “of the bicycle trainers” has been replaced with --- respectively of the bicycle trainers ---.

In claim 3, lines 7-12, “S11, the each bicycle trainer taking a predetermined value within the load interval and runs for 30-40 min, traversing all rotating speed values within the rotating speed range; and recording the external driving torques, the rotating speeds, the measured torques, and the no-load mechanical losses; and S12, repeating the step S11 until all load values within the load interval are traversed” has been replaced with --- S6, each of the plurality of bicycle trainers taking a predetermined value within the load interval and running for 30-40 minutes, traversing all values of the different rotating speeds within the rotating speed range; and recording the external driving torque, the rotating speed, the measured torque, and the no-load mechanical 

In claim 4, line 5, “the each bicycle trainer” has been replaced with --- each of the plurality of bicycle trainers ---.

In claim 5, lines 2-5, “wherein the external driving torques are set to ET, the measured torques are IT, the rotating speeds are S, the loads are R, the no-load mechanical losses are L, the mechanical losses of the whole machine are D” has been replaced with --- wherein the external driving torque is set to ET, the measured torque is set to IT, the rotating speed is set to S, the different loads are set to R, the no-load mechanical loss is set to L, and the mechanical loss of the whole machine is set to D ---.

In claim 6, lines 2-3, “the step S3” has been replaced with --- the step S1 ---.

In claim 6, lines 5-6, “analyzing the plurality of relationships between the mechanical losses of the whole machine and the no-load mechanical losses under the conditions” has been replaced with --- analyzing, for each of the 3-5 inspected and qualified bicycle trainers of the plurality of bicycle trainers, the relationship between the mechanical loss of the whole machine and the no-load mechanical loss respectively under the conditions ---.

In claim 7, line 2, “according to claim 5” has been replaced with --- according to claim 6 ---.

In claim 8, line 3, “additional 20-30 inspected and qualified bicycle trainers” has been replaced with --- an additional 20-30 inspected and qualified bicycle trainers ---.

In claim 8, line 5, “the 20-30 inspected and qualified bicycle trainers” has been replaced with --- the additional 20-30 inspected and qualified bicycle trainers ---.

In claim 8, lines 9-10, “the 20-30 inspected and qualified bicycle trainers” has been replaced with --- the additional 20-30 inspected and qualified bicycle trainers ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Qingdao Magene Intelligence Technology Co., Ltd. (CN 106890444 A), hereinafter “QMIT Co.”) fails to teach or render obvious a bicycle trainer compensation algorithm based on multi-groove belts sliding relative to one another in combination with all of the elements and structural and functional relationships as claimed and further including the specific steps of the compensation algorithm defined in steps S1 through S5 in claim 1.
The prior art of record (Refer to the Description section, paragraph 0053, of the Espacenet English language translation, dated 04/14/2021, of QMIT Co., which is 
The cycling platform power algorithm of the present invention defines the total cycling power value = electromagnetic resistance power + mechanical loss power.  As shown in Figure 6, after cycling starts, the speed sensor measures the cycling speed, and the torque sensor measures the current resistance value.  Since the electromagnetic resistance power is related to speed and resistance, the current electromagnetic resistance power can be obtained; in the process of power transmission, a series of mechanical losses will inevitably occur.  When calculating the mechanical loss power of the riding platform, one and the speed are used.  Relevant empirical formula, the current speed value can be obtained by the speed sensor measurement, so the specific mechanical loss power value can be calculated; the current total power value can be obtained by adding the electromagnetic resistance power and the mechanical loss power.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record (Sveje (US 2016/0362021); Scholder (US 5,256,115)) and not relied upon is considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784